  Case 7-21-cv-03291          Document 17         Filed in NYSD on 05/20/2021                  Page 1 of 1

                                           In light of the parties' mediation session scheduled for
                                           June 16, 2021, the pre-motion conference scheduled for
                                           June 16, 2021 at 12:00     p.m. Lewis
                                                                 Jackson    is adjourned
                                                                                   P.C.     to July 7, 2021
                                           at 2:00 p.m. At the time of the conference,
                                                                 44  South Broadway,         all parties shall
                                                                                        14th Floor
                                           call (888) 398-2342;White
                                                                   access  code:
                                                                        Plains  NY3456831.
                                                                                    10601
                                                              (914) 872-8060 Main
                                           The Clerk of the Court is 946-1216
                                                              (914)  respectfully
                                                                              Faxdirected to terminate
                                           the motion sequence pending at Doc. 17.
                                                              jacksonlewis.com


May 20, 2021                               SO ORDERED.


VIA ECF                                    _______________________
Honorable Philip M. Halpern                Philip M. Halpern
United States District Judge               United States District Judge
United States Courthouse
500 Pearl Street, Room 1950                Dated: White Plains, New York
                                                  May 21, 2021
New York, NY 10007

Re:    Trivelli v. Putnam Hospital Center
       Case No.: 7:21-cv-03291 (PMH)
       Related Case No. 7:19-cv-09898 (PMH)

Dear Judge Halpern:

                We represent Defendant Putnam Hospital Center in the above-captioned cases. We
write jointly with Plaintiff Derek Trivelli’s counsel to advise that the parties are scheduled to attend
mediation on June 16, 2021, the same day that the Court has scheduled a pre-motion conference.
We are seeking the Court’s guidance as to whether it would prefer that the parties take a break
from mediation to participate in the pre-motion conference or reschedule the pre-motion
conference to another date.

               Thank you for your consideration. Please contact us should the Court have any
questions or require any additional information.

Respectfully submitted,



JACKSON LEWIS. P.C.

Arin M. Liebman
(914) 872-8060
Arin.Liebman@jacksonlewis.com

Vincent Polsinelli
(518) 512-8700
Vincent.Polsinelli@jacksonlewis.com

cc: All Counsel of Record (via ECF)                                                            4819-8363-2618, v. 1
